Citation Nr: 0936940	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-01 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 11, 1985 to July 16, 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon

The issue of service connection for an acquired psychiatric 
disorder, to include schizophrenia, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for an acquired psychiatric disorder, claimed as 
schizophrenia, in a September 1996 rating decision; the 
Veteran did not appeal that decision and the decision is 
final.

2.  The Veteran has provided new and material evidence since 
the September 1996 decision that raises a reasonable 
possibility of substantiating a claim for service connection 
for an acquired psychiatric disability, claimed as 
schizophrenia.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision that denied the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, claimed as schizophrenia, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the 
September 1996 rating decision that denied the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, claimed as schizophrenia; thus that claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for an acquired 
psychiatric disorder, claimed as schizophrenia.  Prior to the 
decision on appeal, the RO denied the Veteran's claim in a 
September 1996 rating decision.  The RO informed the Veteran 
of the decision and of his appellate rights.  He did not 
appeal the decision and thus the decisions became final.  See 
38 U.S.C.A. § 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  New evidence will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

Service connection for an acquired psychiatric disorder, 
claimed as schizophrenia, was denied in September 1996 
because the evidence did not show that the disability was 
incurred in or caused by active service.  Thus, to reopen the 
claim, evidence added to the record since the September 1996 
rating decision must show a relationship between the 
disability and the Veteran's active service.

Since the September 1996 decision, Social Security 
Administration (SSA) records, private treatment records, 
written observations from family members, and service 
personnel records have been obtained.  These records include 
nexus opinions from private providers.  Specifically, letters 
from professionals at M.C.O. Health Department, dated March 
2005 and February 2006, indicate that the stress of the 
Veteran's active service probably precipitated the onset of 
the psychiatric illness.  In addition, service personnel 
records have been obtained which provide additional detail 
regarding the Veteran's behavioral problems in service.  

Accordingly, new and material evidence has been received and 
the claim is reopened.

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the Veteran's claim 
to reopen has been granted, any errors with respect to such 
notice could not have prejudiced the Veteran.  Thus, no 
discussion of that notice is necessary here.

ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia; to this 
extent only the appeal is granted.


REMAND

The Board finds that further development is necessary 
regarding the reopened claim of service connection for an 
acquired psychiatric disorder, to include schizophrenia.

VA will provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).

Since the 1996 denial of service connection, the RO obtained 
service personnel records, which show more detail regarding 
the Veteran's behavioral difficulties in service.  SSA 
records reference the Veteran's treatment for his psychiatric 
disability and diagnose him with schizoaffective disorder, 
bipolar type.  Also of record are letters from M.C.O. Health 
Department, which indicate a possible nexus between a 
psychiatric disability and service.  Thus, based upon the new 
and material evidence, the Board finds that a VA examination 
should be conducted, taking into consideration the personnel 
records, private treatment records, SSA records, as well as 
the statements from family regarding the Veteran's behavioral 
change after his period of service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining the current nature and likely 
etiology of his psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with rendering the opinion.  The examiner 
should indicate his or her review of the 
claims file in the report.

Based upon the examination and a review of 
the record, the examiner should identify 
all current psychiatric disorders and 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any currently 
diagnosed psychiatric disorder is related 
to his active military service.  The 
examiner should comment as to the 
approximate date of onset of any currently 
diagnosed psychiatric disorder.  He or she 
should specifically address the behavioral 
issues noted in the service treatment and 
personnel records and address the letters 
from the M.C.O. Health Department, dated 
March 2005 and February 2006.

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

2.  After all development has been 
completed, review the record and 
adjudicate the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder.  If this 
claim remains denied, the Veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
before this case is returned to the Board.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


